Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present office action represents the first action on the merits.
Claims 1-20 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/273,266 dated 08 May 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on 30 September 2019 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system, and computer-readable medium (CRM) for managing patient information.
The limitations of (Claim 1 being representative) transmitting and receiving qualitative and quantitative information including one or more data points related to consumer biometrics, health, medicine, or lifestyle for an individual or a user; in response to transmitting or receiving the qualitative and quantitative information, integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, previously collected biometric-related and health-related data for the individual or user, and medical laboratory test results for the individual or user into a personalized comprehensive health profile for the individual or user; and in response to a request made on behalf of the individual or user, providing at least part of the personalized comprehensive health profile, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a server device (Claim 1), a CRM and server (Claim 13), or a sever having at least one processor and data storage (Claim 18), the claimed invention amounts to managing personal behavior or interaction 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a server device (Claim 1), a CRM and server (Claim 13), or a sever having at least one processor and data storage (Claim 18) that implements the identified abstract idea. The server and/or CRM is not described by the applicant and is recited at a high-level of generality (i.e., a generic server or CRM performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and/or CRM to perform the noted steps amounts to no more than mere 
Claims 2-12, 14-17, 19, and 20 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2, 3, 14, 19 merely describe(s) how lab test results are obtained. Claim(s) 4, 5, 15, 20 merely describe(s) laboratory test kit requests, facilitation of shipment of the kits, and receipt of the results. Claim(s) 6, 7, 16, 17 merely describe(s) correlating data / identifying trends within the patient data and storing the results. Claim(s) 8, 9 merely describe(s) the type of data. Claim(s) 10 merely describe(s) providing access to another person/user. Claim(s) 11, 12 merely describe(s) the content of the patient data. Claim(s) 2, 3 merely describe(s)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8-13, and 18 is/are rejected under 35 U.S.C. § 102(a)(1) or  35 U.S.C. § 102(a)(2) as being anticipated by Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786). 

REGARDNG CLAIM 1
Dalton teaches the claimed method comprising:
transmitting and receiving, by a server device, qualitative and quantitative information [Fig. 4, Para. 0016-0017 teaches a portal computer system / server that collects (i.e., receives) patient data from information sources and transmits the data to a patient’s personal computer. The various patient data is interpreted as qualitative and quantitative information. See Para. 0026] including one or more data points related to 
consumer biometrics, [Para. 0026 teaches that the data includes molecular profiles (interpreted as consumer biometric data).]
health, [Fig. 4, Para. 0026 teaches that the data is, at least, patient data (one or more data points related to medicine). See also Fig. 5, “personal health” information. Para. 0026 also teaches diagnoses.]
medicine, or [Para. 0026 teaches that the data includes medicines.]
lifestyle for an individual or a user; [Para. 0026 teaches that the data includes lifestyle choices.]
in response to transmitting or receiving the qualitative and quantitative information, [Para. 0024, 0031, 0032 teaches that the information received from the sources is stored in a database and is associated with the patient.] 
integrating, by the server device, 
the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Para. 0026 teaches that the patient data is stored in the database in a retrievable manner (interpreted as integrating).]
previously collected biometric-related and health-related data for the individual or user, and [Para. 0026 teaches that the patient data includes vital status (biometric-related data) and diagnoses, outcomes, procedures, etc. (all interpreted as health-related data).]
medical laboratory test results for the individual or user into a personalized comprehensive health profile for the individual or user; and [Para. 0026 teaches that the patient data includes lab results.]
in response to a request made on behalf of the individual or user, providing, by the server device, at least part of the personalized comprehensive health profile. [Para. 0024, 0051 teaches that the patient data is provided to the patient device upon the portal computer system / server receiving a request.]

REGARDNG CLAIM 8
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user involve fitness, physical activity, exercise, lifestyle, diet, nutrition, or eating habits of the individual or user. [Para. 0026 teaches that the data points include lifestyle choices.]

REGARDNG CLAIM 9
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user include medical questionnaire answers from the individual or user. [Para. 0027 teaches that patient profile data includes information from questionnaires (interpreted to be part of the patient’s health data).]

REGARDNG CLAIM 10
Dalton teaches the claimed method of Claim 1. Dalton further teaches
transmitting or receiving, by the server device, authorization from the individual or user to allow a second individual or user to access at least part of the personalized comprehensive health profile for the individual or user; [Dalton at Para. 0016, 0033 discloses that the system receives authorization from a patient to allow another person to access their personalized health information.]
modifying, by the server device, the personalized comprehensive health profile for the individual or user to allow the second individual or user to access at least part of the personalized comprehensive health profile for the individual or user; [Dalton at Para. 0016, 0018 discloses that a patient may provide authorization to another party to access their personalized health information. This is based on the authorization level of the particular user and is interpreted as modifying the personalized health information of the patient to allow the user access.]
receiving, by the server device, a request from the second individual or user to access the at least part of the personalized comprehensive health profile for the individual or user; and [Dalton at Para. 0033, 0034 discloses that the system receives a request to access the personalized health information of the patient.]
transmitting, by the server device, a representation of the at least part of the personalized comprehensive health profile for the individual or user to the second individual or user. [Dalton at Para. 0033, 0034 discloses that the system send the authorized user the personalized health information of the patient.]

REGARDNG CLAIM 11
Dalton teaches the claimed method of Claim 1. Dalton further teaches

wherein the personalized comprehensive health profile for the individual or user includes personalized recommendations and insights on fitness, diet, nutrition, lifestyle, health or medical conditions, medications, possible future medications, current or historical health status, allergies, current or historical symptoms, family, children, pregnancy & fertility, work, medical laboratory tests and test results, health products and services, health, lifestyle and medical content, articles, academic papers, case studies or personal stories, ratings, health products and services, medical laboratory tests, products and services; pharmacy products and services, health insurance and other insurance products and services, telemedicine, advice from experts, or links to web sites. [Dalton at Fig. 5, Para. 0026 teaches that the patient data includes pathology information (medical laboratory tests and test results). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.] 

REGARDNG CLAIM 12
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein the personalized comprehensive health profile for the individual or user includes historical data including personal health history, medical history, health and medical conditions history, pregnancy and fertility history, children's health history, family history, fitness, nutrition, diet, stress and lifestyle history, work health history, sexual health and sexual activity history, historical medical laboratory test data, historical telemedicine data, historical symptoms or diagnosis data, medications and dosage history, or physician visit history of the individual or user. [Dalton at Fig. 5, Para. 0026 teaches that the patient data includes pathology information (historical medical laboratory test data). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Dalton at Para. 0058 further teaches a computer-readable medium.

REGARDING CLAIM(S) 18
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Dalton at Para. 0058 further teaches a processor and computer-readable medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, 14, and 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998).

REGARDNG CLAIM 2
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein the medical laboratory test results for the individual or user [Para. 0026 teaches lab results.] 
Dalton may not explicitly teach
are based on a first medical laboratory test and a second medical laboratory test, 
wherein the first medical laboratory test was performed by a first medical laboratory and the second medical laboratory test was performed by a second medical laboratory, and 
wherein the first medical laboratory and the second medical laboratory are independent from one another.

are based on a first medical laboratory test and a second medical laboratory test, [Cinqualbre at Para. 0034 teaches receipt of the lab test data (a first and a second test) from a first and second laboratory. Fig. 5A, Para. 0058 teaches that the laboratories may provide different tests or the same test. Para. 0026, 0053 teaches that the lab results are stored with other patient data (interpreted to correspond to the various data of Dalton).]
wherein the first medical laboratory test was performed by a first medical laboratory and the second medical laboratory test was performed by a second medical laboratory, and [Cinqualbre at Para. 0034 teaches that the laboratory test data is received from different laboratories.]
wherein the first medical laboratory and the second medical laboratory are independent from one another. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories. The different laboratories are interpreted to be independent from one another as evidenced by the use of different reporting formats, see Para. 0054.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton to receive test results from different 

REGARDNG CLAIM 3
Dalton/Cinqualbre teaches the claimed method of Claims 1 and 2. Dalton/Cinqualbre further teaches
wherein medical laboratory test results for the individual or user were manually entered or automatically entered. [Dalton at Para. 0026 teaches that the lab results were automatically acquired.]

REGARDING CLAIM(S) 14
Claim(s) 14 is/are analogous to Claim(s) 2, thus Claim(s) 14 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM(S) 19
Claim(s) 19 is/are analogous to Claim(s) 2, thus Claim(s) 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claim(s) 4, 5, 15, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998) in view of Ballante et al. (U.S. Pre-Grant Patent Publication No. 2010/0063837).

REGARDNG CLAIM 4
Dalton/Cinqualbre teaches the claimed method of Claims 1 and 2. Dalton/Cinqualbre further teaches
wherein receiving the medical laboratory test results for the individual or user comprises:
transmitting or receiving, by the server device, a first request for the first medical laboratory test for the individual or user; [Dalton at Para. 0041 discloses that a request to schedule a laboratory test is received (a first request for the first test) by the server.]
[…]; and
receiving, by the server device, first medical laboratory test results of the first medical laboratory test from the first medical laboratory. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories. Para. 0026 teaches that this is received by the server.]
Dalton/Cinqualbre may not explicitly teach
facilitating, by the server device, shipment of a first medical laboratory test kit for the first medical laboratory test to the individual or user, with instructions of how the individual or user can use the first medical laboratory test kit and to provide a first medical laboratory specimen or sample for the first medical laboratory test to the first medical laboratory; and

facilitating, by the server device, shipment of a first medical laboratory test kit for the first medical laboratory test to the individual or user, [Ballante at Para. 0013 teaches that test kits (inclusive of a first test kit) are ordered from a wellness website (e.g., the server of Dalton). Para. 0014 teaches that the kits are then fulfilled and sent (shipped) to the user.] with instructions of how the individual or user can use the first medical laboratory test kit and to provide a first medical laboratory specimen or sample for the first medical laboratory test to the first medical laboratory; and [Ballante at Para. 0015 discloses that each kit is utilized to obtain its sample (a first sample) which is then sent to the specific laboratory (the first laboratory, e.g., the laboratory of Cinqualbre) that then performs the particular test (the first test, e.g., the test of Cinqualbre). Para. 0018 teaches that the user is informed when the test should be performed (instructions to use the first kit) via email. Alternatively, Ballante at Para. 0015 teaches that the user is provided a self-addressed mailer which is interpreted as instructions to use the kit (how to return it) and provide the sample to the laboratory on the mailer. Additionally, receipt of the kit(s) may be broadly interpreted as instructions to use the kit.]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton having the receipt of test results from different laboratories an correlation of those results of Cinqualbre to provide for ordering and receipt of test kits along with instructions to use the kit and mail it to a lab as taught by Ballante, in order to increase the speed of patient care.

REGARDNG CLAIM 5
Dalton/Cinqualbre/Ballante teaches the claimed method of Claims 1, 2, and 4. Dalton/Cinqualbre/Ballante may not explicitly teach
wherein receiving the medical laboratory test results for the individual or user comprises:
receiving, by the server device, a second request for the second medical laboratory test for the individual or user; [Dalton at Para. 0041 discloses that a request to schedule a laboratory test is received by the server. Cinqualbre at Para. 0034 teaches that the laboratory test may be a second test.]
facilitating, by the server device, shipment of a second medical laboratory test kit for the second medical laboratory test to the individual or user, [Ballante at Para. 0013 teaches that test kits (inclusive of a second test kit) are ordered from a wellness website (e.g., the server of Dalton). Para. 0014 teaches that the kits are then fulfilled and sent (shipped) to the user.]
with instructions of how the individual or user can use the second medical laboratory test kit and to provide a second medical laboratory specimen or sample for the second medical laboratory test to the second medical laboratory; and [Ballante at Para. 0015 discloses that each kit is utilized to obtain its sample (a second sample) which is then sent to the specific laboratory (the second laboratory, e.g., the laboratory of Cinqualbre) that then performs the particular test (the second test, e.g., the test of Cinqualbre). Ballante at Para. 0018 teaches that the user is informed when the test should be performed (instructions to use the first kit) via email. Alternatively, Ballante at Para. 0015 teaches that the user is provided a self-addressed mailer which is interpreted as instructions to use the kit (how to return it) and provide the sample to the laboratory on the mailer. Additionally, receipt of the kit(s) may be broadly interpreted as instructions to use the kit.]
receiving, by the server device, second medical laboratory test results of the second medical laboratory test from the second medical laboratory. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories (inclusive of second results. Para. 0026 teaches that this is received by the server.]
Furthermore, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Dalton/Cinqualbre/Ballante based on the duplication of parts rationale (see In re Harza, supra). The application of the recited method to a second test produces no new and unexpected result which would result in patentable significance over the teaching of Dalton/Cinqualbre/Ballante; the application of the functionality of Dalton/Cinqualbre/Ballante to 1, 2, or N number of tests does not change how the claim effects the creation of a personalized comprehensive health profile. 

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 4, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 4, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Galley et al. (U.S. Pre-Grant Patent Publication No. 2010/0317950).

REGARDNG CLAIM 6
Dalton teaches the claimed method 
wherein integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, the previously collected biometric-related and health-related data for the individual or user, and the medical laboratory test results for the individual or user into the personalized comprehensive health profile for the individual or user comprises: [See Dalton Citations, supra.]
Dalton may not explicitly teach
determining one or more health-related correlations between any two of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, 
the previously collected biometric-related and health-related data for the individual or user, and 
the medical laboratory test results for the individual or user; and 
adding an indication of the one or more health-related correlations to the personalized comprehensive health profile for the individual or user.
Galley at Fig. 4, Para. 0022-0024, 0027, 0030, 0038 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to correlate patient-related data into event-aligned data sets
determining one or more health-related correlations [Galley at Fig. 2, Para. 0022-0024, 0027, 0030, 0038 teaches determining event-aligned data sets (one or more correlations).] between any two of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Galley at Fig. 4, Para. 0022, 0023 teaches determining event-aligned data sets that align glucose levels (consumer biometrics; interpreted to correspond to the vital status of Dalton) and activity data (lifestyle; the lifestyle choices of Dalton).]
the previously collected biometric-related and health-related data for the individual or user, and [Galley at Fig. 4 teaches determining event-aligned data sets that align past glucose levels (previously collected biometric-related and health-related data for the individual or user; interpreted to correspond to the vital status of Dalton).]
the medical laboratory test results for the individual or user; and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton to correlate patient-related data into event-aligned data sets as taught by Galley, with the motivation of improving the ability to account for irregular or infrequent events (see
Galley at Para. 0004).
Dalton/Galley may not explicitly teach
adding an indication of the one or more health-related correlations to the personalized comprehensive health profile for the individual or user.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the patient data correlation features of Galley with storage of patient data in a personalized health information database of Dalton since the 

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 6, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Yuen et al. (U.S. Pre-Grant Patent Publication No. 2013/0289889).

REGARDNG CLAIM 7
Dalton teaches the claimed method 
wherein integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, the previously collected biometric-related and health-related data for the individual or user, and the medical laboratory test results for the individual or user into the personalized comprehensive health profile for the individual or user comprises: [See Dalton Citations, supra.]
Dalton may not explicitly teach
determining one or more longitudinal trends regarding one or more of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, 
the previously collected biometric-related and health-related data for the individual or user, and 
the medical laboratory test results for the individual or user; and 
adding an indication of the one or more longitudinal trends to the personalized comprehensive health profile for the individual or user.
Yuen at Fig. 2C, Para. 0008, 0041, 0043, 0044, 0046, 0056, 0074-0077, 0080, 0085, 0092, 0122 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to graph historical weight, heart rate, and sleep data as mashup data that is associated with a user 
determining one or more longitudinal trends [Yuen at Para. 0041 teaches determining current and historical user data from collected biometric or physiologic data of a user. Yuen at Para. 0074, 0085 teaches that historical graphs (one or more longitudinal trends) for the received user data are provided (and thus determined).] regarding one or more of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Yuen at Para. 0043, 0044, 0056 teaches that received data includes weight, heart rate, and sleep data (the data of Dalton). Yuen at Para. 0074-0077 teaches that the historic graphs include of weight, sleep data, and heart rate (i.e., longitudinal trends) are determined. Yuen at Para. 0080 teaches that mash-up data of physiologic data (which includes weight and heart rate, see Yuen at Fig. 2C, Para. 0043) and sleep pattern is determined.]
the previously collected biometric-related and health-related data for the individual or user, and [Yuen at Fig. 7A, Para. 0041 teaches that the historic graphs include historical information (previously collected biometric-related and health-related data; interpreted to correspond to the vital status of Dalton).]
the medical laboratory test results for the individual or user; and 
adding an indication of the one or more longitudinal trends to the personalized comprehensive health profile for the individual or user. [Yuen at Para. 0008, 0046, 0092, 0122 teaches that the physiologic data (which includes the historic physiologic data) is correlated with a user, it being noted that the Applicant has not defined what an indication might be.]
prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton to graph historical weight, heart rate, and sleep data as mashup data that is associated with a user as taught by Yuen, with the motivation of improving access to information.

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 7, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Penny et al. (U.S. Pre-Grant Patent Publication No. 2002/0082870) which discloses collecting and displaying patient information derived from a plurality of sources.
Stern et al. (U.S. Pre-Grant Patent Publication No. 2010/0094657) which discloses processing medical information according to templates.
Joffe et al. (U.S. Pre-Grant Patent Publication No. 2005/0144042) which discloses a system that collects biometric data and comparing it to an artifact standard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626